Dismissing appeal.
The appeal by Floyd Mattingly is from a judgment sentencing him to the penitentiary for 18 years for manslaughter.
The bill of exceptions was filed in the circuit court on September 11, 1934, but was not filed in this court until December 20, 1934, or 101 days thereafter. The right of appeal in a criminal case is conditioned upon *Page 725 
the record being lodged in the office of the clerk of the Court of Appeals within 60 days after judgment, or, if time be given beyond the term at which the judgment is rendered, to present a bill of exceptions upon the filing of the record in the office of the clerk of this court within 60 days after it is made a part of the record in the trial court. Section 336, Criminal Code of Practice; Ledington v. Commonwealth, 256 Ky. 678, 76 S.W.2d 910. The motion of the Attorney General to dismiss this appeal because of the delay must therefore be sustained.
For the satisfaction of appellant and his counsel, we may add, however, that a consideration of the record, notwithstanding the delay, does not reveal a reversible error.
Appeal dismissed.